DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to applicant’s amendments and arguments filed 12/27/2021. Claims 1-6 are currently pending for examination on the merits. 
Claim Objections
Claims 4 and 5 are objected to because of the following informalities: 
In claim 4, line 5, “a position the third edge” should be “a position of the third edge.” 
In claim 5, line 3, “at least two first vertical face” should be “at least two first vertical faces.” 
Appropriate correction is required. Suggested changes are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2009/0320981). 
Regarding claim 1, Matsumoto discloses a pneumatic tire (title) comprising: a land portion (5) that is partitioned by at least one major groove (2B) and that forms a contact patch surface (1); and a recessed region (7) that is provided in the land portion (5) (see Figs. 1, 2 and 4), that extends between a first end (left side, Fig. 4) and a second end (right side, Fig. 4) along a prescribed direction (X-X) where the first end (left side, Fig. 4) contacts one of the at least one major groove (2B) (see Fig. 4; [0021]) and the second (right side, Fig. 4) end contacts an inside of the land portion (5) (see Fig. 4; [0021]), and that is recessed relative to the contact patch surface (1) (see Fig. 4); wherein the recessed region (7) has at least one vertical face (see Modified Figure 4 below) that each forms a first edge (see Modified Figure 4 below) between the first vertical face and the contact patch surface (1), and a base (7X) that extends in a width direction of the recessed region which is perpendicular to the prescribed direction (X-X) (see Fig. 4); wherein the base (7X) comprises at least two planar regions (7X, 7Y) arrayed along the prescribed direction (see Fig. 4) and having discrete stepwise heights (h1, h2) configured in such a manner that a depth (h1) in a tire radial direction of the recessed region (7) from the first edge to one (7X) of the at least two planar regions (7X, 7Y) contracting the first end is greater than a depth (h2) in the tire radial direction of the recessed region (7) from the first edge to another one (7Y) of the at least two planar regions (7X, 7Y) contacting the second end (see Fig. 4; [0033]); wherein the recessed 

    PNG
    media_image1.png
    393
    635
    media_image1.png
    Greyscale

Modified Figure 4, Matsumoto
Regarding claim 3, Matsumoto discloses all of the limitations as set forth above for claim 2. Matsumoto further discloses that the width of the first groove part (7A) of the recessed region (7), which is equal to the entire length of the third edge as seen in a plan view (see Figs. 1, 2, and 4), is in a range of 4.0 mm to 8.0 mm ([0030]), reading on the claimed limitation in claim 3 that the entire length of the third edge as seen in a plan view is not less than 2 mm. 
Claim Rejections - 35 USC § 103
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kujime (US 2013/0186532) in view of Heinen (US 6,415,835). 
Regarding claim 1, Kujime discloses a pneumatic tire (title) comprising: a land portion (4B) that is partitioned by at least one major groove (3A) and that forms a contact patch surface (see Fig. 2; [0020]); and a recessed region (6B) that is provided in the land portion (4B) (see Figs. 1 and 2; [0044]), that extends between a first end and a second end along a prescribed direction (see Modified Figure 3 below) where the first end contacts one of the at least one major groove (3A) (see Figs. 1-3; [0049]) and the second end contacts an inside of the land portion (4B) (see Figs. 1-3; [0049]), and that is recessed relative to the contact patch surface (see Fig. 2); wherein the recessed region (6B) has at least one first vertical face (see Modified Figure 2 below) that each forms a first edge (see Modified Figure 2 below) between the first vertical face and the contact patch surface, and a base (see Modified Figure 2 below) that extends in a width direction of the recessed region (6B) which is perpendicular to the prescribed direction (see Fig. 3). Kujime further discloses that the base of the recessed region (Kujime: 6B) is inclined so as to cause the depth of the recessed region to gradually increase toward the first end (Kujime: see Fig. 2). Kujime further discloses that the recessed region (Kujime: 6B) is inclined with respect to both a tire width direction and a tire circumferential direction (see Fig. 3). Kujime fails to disclose, however, that the base comprises at least two planar regions arrayed along the prescribed direction and having a stepwise heights configured in such a manner that a depth in a tire radial direction of the recessed region (6B) from the first edge to one of the at least two planer regions 

    PNG
    media_image2.png
    407
    547
    media_image2.png
    Greyscale

Modified Figure 3, Kujime

    PNG
    media_image3.png
    393
    495
    media_image3.png
    Greyscale

Modified Figure 2, Kujime
	Heinen teaches a similar pneumatic tire (title) comprising: a land portion (see Fig. 7) that forms a contact patch surface (12) and a recessed region (14) that is provided in the land portion (see Fig. 7), that extends between a first end and a second end along a prescribed direction (see Modified Figure 4 below), and that is recessed relative to the contact patch surface (12) (see Fig. 7); wherein the recessed region (14) has a base (24) that extends in a width direction of the recessed region (14) which is perpendicular to the prescribed direction (see Figs. 4 and 7); wherein the base (24) comprises at least two planar regions (see Modified Figure 4 below) arrayed along the prescribed direction; wherein the recessed region (14) further has a second vertical face (see Modified Figure 4 below) that connects the at least two planar regions and that forms a third edge (22) between the second vertical face and one of the at least two planar regions (see 

    PNG
    media_image4.png
    385
    702
    media_image4.png
    Greyscale

Modified Figure 4, Heinen
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the recessed region disclosed by Kujime to include the planar regions taught by Heinen because they would have had a reasonable expectation that doing so would lead to an improvement in the drainage performance of the tire. Furthermore, because the base of the recessed region (Kujime: 6B) disclosed by Kujime is inclined so as to cause the depth of the recessed region to gradually increase toward the first end as discussed above, it would have been obvious for modified Kujime to yield at least two planar regions having discrete stepwise heights configured in such a manner that a depth in a tire radial direction of the recessed region (Kujime: 6B) from the first edge to one of the at least 
	Regarding claim 3, modified Kujime discloses all of the limitations as set forth above for claim 1. Modified Kujime further discloses that the width (Kujime: W4b) of the recessed region (Kujime: 6B), which would equal the entire length of the third edge (Heinen: 22) as seen in a plan view, is 2.4 to 3.0 mm (Kujime: [0094]), suggesting the limitation in claim 3 that the entire length of the third edge as seen in a plan view is not less than 2 mm. 
	Regarding claim 4, modified Kujime discloses all of the limitations as set forth above for claim 1. Modified Kujime further discloses that the third edge (Heinen: 22) between the second vertical face and what would be the higher one of the at least two planar regions is at an end to a first side of said one of the at least two planar regions in the prescribed direction (see Modified Figure 4 below), the said one of the at least two planar regions is inclined in such a fashion as to cause a position of the third edge to be further toward an exterior in the tire radial direction than an end to a second side in the prescribed direction of said one of the at least two planar regions (see Modified Figure 4 below). Additionally, Heinen teaches that locations of adjacent planar regions of the at 

    PNG
    media_image5.png
    385
    980
    media_image5.png
    Greyscale

Modified Figure 4, Heinen

    PNG
    media_image6.png
    328
    702
    media_image6.png
    Greyscale

Modified Figure 4, Heinen
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kujime (US 2013/0186532) in view of Heinen (US 6,415,835) as applied to claim 1 above, and further in view of Nakajima (US 2019/0225029) (of record). 
Regarding claim 5, modified Kujime discloses all of the limitations as set forth above for claim 1. Modified Kujime further discloses that the recessed region (Kujime: 6B) has at least two first vertical faces (see Modified Figure 3 below). Modified Kujime fails to disclose, however, that at least one third edge, which is arranged at a first side in the width direction of the recessed region (Kujime: 6B), and at least one third edge, which is arranged at a second side in the width direction of the recessed region (Kujime: 6B), are inclined in different directions with respect to the prescribed direction as seen in a plan view. 

    PNG
    media_image7.png
    407
    547
    media_image7.png
    Greyscale

Modified Figure 3, Kujime

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the recessed region disclosed by modified Kujime to include the third edges taught by Nakajima because they would have had a reasonable expectation that doing so would lead to an improvement in the snow performance of the tire. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kujime (US 2013/0186532) in view of Heinen (US 6,415,835) as applied to claim 1 above, and further in view of Oba (US 10,202,007) (of record). 
Regarding claim 6, modified Kujime discloses all of the limitations as set forth above for claim 1. Modified Kujime fails to disclose, however, that a sipe is formed at a central region in the width direction of the recessed region (Kujime: 6B). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the recessed region disclosed by modified Kujime to include the sipe taught by Oba because they would have had a reasonable expectation that doing so would lead to an improvement in the tire’s performance on icy and snowy roads. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 would be allowable for disclosing that the maximum depth of the recessed region from the first edge to the base is not greater than 1.5 mm and that the entire length in a depth direction of the second vertical face is greater than or equal to 0.5 mm but is less than or equal to 1.5 mm. 

Heinen teaches that the entire length in a depth direction (D1) of the second vertical face is less than 3 mm (Col. 5, lines 13-14), overlapping the claimed range of from 0.5 mm to 1.5 mm in claim 2. Heinen fails to teach, however, that the maximum depth of the recessed region (14) from the first edge to the base (24) is not greater than 1.5 mm. 
Nakajima fails to teach that the maximum depth of the recessed region from the first edge to the base is not greater than 1.5 mm and that the entire length in a depth direction of the second vertical face is greater than or equal to 0.5 mm but is less than or equal to 1.5 mm. 
Because none of the prior art of record disclose or suggest modifying the maximum depth of the recessed region from the first edge to the base to be not greater than 1.5 mm, the combination of the features in claim 2 is considered to be allowable. 
Response to Arguments
Applicant’s amendments to the Specification and Claims are noted and appreciated by examiner. However, a few objections remain as set forth above in the Office Action. 
Applicant’s arguments, see remarks, filed 12/27/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 103 over Oba in view of Nakajima have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Matsumoto and over Kujime in view of Heinen, Nakajima, and Oba as set forth in the above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749